Citation Nr: 1235909	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-04 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to an effective date earlier than April 19, 2007, for service connection for posttraumatic stress disorder (PTSD) with a 70 percent rating.  

3.  Entitlement to an effective date earlier than April 19, 2007, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A September 2007 rating decision denied service connection for a bilateral hearing loss disability.  In December 2009, a Decision Review Officer (DRO) at the RO granted service connection for PTSD with a 70 percent rating effective April 19, 2007.  An October 2010 rating decision granted TDIU with an effective date of April 19, 2007.  

The Veteran failed to report for a hearing scheduled for September 2012.  A request for postponement had not been received or granted.  Under such circumstances the case must be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not the result of disease or injury, including acoustic trauma, incurred or aggravated during his qualifying active service.  

2.  A sensorineural hearing loss was no manifested within the first year after the Veteran completed his qualifying active service.  

3.  The claim for service connection for PTSD was received by VA on April 19, 2007.  

4.  The grant of TDIU was based on the 70 percent rating for PTSD and the claim for service connection for PTSD was received on April 19, 2007.  

5.  In addition to the PTSD, the service-connected tinnitus is the Veteran's only service-connected disability.  The tinnitus, by itself, is no more than 10 percent disabling and was not of sufficient severity as to prevent the appellant from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  

6.  Prior to April 19, 2007, there was no earlier formal or informal claim specifying that it was seeking benefits for PTSD or TDIU.  

7.  The attorney's letter of September 2006 was not a claim for service connection for PTSD or TDIU.  

8.  The Veteran's attorney did not file a claim for service connection for PTSD on September 18, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for an effective date earlier than April 19, 2007, for service connection for posttraumatic stress disorder with a 70 percent rating have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).  

3.  The criteria for an effective date earlier than April 19, 2007, for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in May 2007, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service connection, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The notice letter was provided before the adjudication of his service connection claims in September 2007 and December 2009.  A February 2010 letter informed the Veteran of the evidence necessary to substantiate his TDIU claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The February 2010 notice was provided before the October 2010 rating decision granting TDIU.  All notice letters provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He was afforded an opportunity for a hearing but failed to appear, request a postponement, show good cause for failing to appear, or request that another hearing be scheduled.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Bilateral Hearing Loss Disability

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A sensorineural hearing loss may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When the Veteran was first examined for service, in July 1964, it was noted that the audiometer was inoperative.  

On preinduction examination in December 1965, the Veteran's ears and drums were normal.  Audiologic evaluation showed pure tone thresholds, in decibels (with results converted from American Standards Association (ASA) units to International Standards Organization (ISO) units for comparison purposes) were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
0
-5
LEFT
15
5
5
0

The service treatment records do not show any ear disease or injury, acoustic trauma, or hearing loss.  

The report of the November 1967 separation examination shows the Veteran's ears and drums were normal.  No audiometer findings were reported.  Hearing was 15/15 for whispered voice in both ears.  The United States Court of Appeals for Veterans Claims has established that 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The report of a September 1968 enlistment examination shows the Veteran's ears and drums were normal.  Audiologic evaluation showed pure tone thresholds, in decibels (with results converted from American Standards Association (ASA) units to International Standards Organization (ISO) units for comparison purposes) were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
0
-5
LEFT
5
0
0
0

The report of a July 1971 separation examination shows the Veteran's ears and drums were normal.  All audiometric findings were reported at 0.  

Following service, many years passed without any medical documentation of a hearing loss or record of audiometric testing.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in October 2009.  The claims folder and medical records were reviewed.  The Veteran complained of difficulty hearing speech clearly and tinnitus.  He reported that during service, he was exposed to noise from land mines, artillery, bombs, and small arms fire.  He reported that after service, he had worked as a hunting guide and used hearing protection.  He reported that tinnitus was constant, recurrent, and perceived in both ears.  He stated that the tinnitus had been constant since its onset in service.  

The VA audiologic evaluation in October 2009 showed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
30
40
60
35
LEFT
10
10
40
60
65
44

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Both ears were diagnosed as having a sensorineural hearing loss.  

The examiner expressed the opinion that it was at least as likely as not that the Veteran's tinnitus was due to service.  The examiner further opined that the Veteran's hearing was less likely as not due to service.  He explained that due to no significant shifts noted at pre-induction/separation, but with onset of tinnitus and severity, acoustic trauma must be considered as occurring while the Veteran was in service causing tinnitus, but the hearing loss may have occurred after separation.  

Conclusion

As a lay witness, the Veteran is competent to report acoustic trauma in service, as well as the onset of a hearing loss in service, and its continuation after service.  38 C.F.R. § 3.159(a).  However, the Veteran is recalling events of over 40 years ago.  The probative value of his memory is outweighed by the actual records made long ago and by the recent medical opinion.  The Board notes that while a supporting medical opinion is not required, there is a medical opinion against the claim and no medical opinion favoring the claim.  The records show that the Veteran's hearing was within normal limits when he was seen for the pre-induction examination in 1965 and on separation examination in 1967.  Another audiometric examination was done in 1968 and was within normal limits.  Further, as the recent examiner noted, the audiometric examinations showed no significant shift.  Thus, the medical opinion on the October 2010 VA examination is well supported.  The service treatment records and the recent VA examination report outweigh the Veteran's claim and lay evidence by a significant margin.  The medical evidence provides a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



Effective Date Claims

Unless otherwise specified, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

The effective date of an award of disability compensation to a veteran shall be the day following the date of the Veteran's discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  

Review of the claims folder shows that the earliest claim for compensation was received on August 10, 2006.  It requested compensation for a tumor on the bladder, a bilateral hearing loss, and bilateral tinnitus.  

In a letter dated September 18, 2006, and received later in September 2006, the Veteran's attorney wrote:

"I am enclosing our VA Form 10-5345.  Please send me a complete copy of the veteran's Claims Folder, including the reverse side of any documents with writing on both sides.  Please consider this a request pursuant to the Freedom of Information Act."  

There was no mention of PTSD or TDIU.  

In November 2006, the Veteran's attorney wrote:

"This is a follow-up to my letter of September 18, 2006, in which I requested a complete copy of [the Veteran's] claims folder.  Please duplicate this file and send it to me at your earliest opportunity."  

Again there was no mention of PTSD or TDIU.  

In a letter dated April 16, 2007, and received on April 19, 2007, the Veteran's attorney asserted:

"On September 18, 2006, on behalf of [the Veteran] we filed a claim for service-connected compensation for Post Traumatic Stress Disorder."  

Supporting evidence was submitted with the April 2007 letter. 

A September 2007 rating decision denied service connection for bladder cancer, PTSD, a bilateral hearing loss and tinnitus.  A notice of disagreement was received in August 2008.  It disagreed with the denial of service connection for PTSD, a hearing loss and tinnitus.  Subsequently, in December 2009, a DRO at the RO granted service connection for PTSD with a 70 percent rating, effective the date the claim was received April 19, 2007; and service connection for tinnitus, effective the date that claim was received on August 10, 2006.  Based on the severity of the PTSD, TDIU was granted effective the date of service connection for PTSD, April 19, 2007.  

Service connection has been granted for tinnitus.  It has been assigned the maximum rating of 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  In addition to the PTSD, this is the only disability for which service connection has been established.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, it is not claimed that the service-connected tinnitus prevents the Veteran from engaging in substantially gainful employment.  Moreover, the record does not show that the tinnitus prevents the Veteran from engaging in substantially gainful employment.  Consequently, TDIU is not warranted from the effective date of the tinnitus in 2006.  

The April 2007 letter from the attorney asserted that PTSD was claimed in their September 2006 letter.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).  Review of the September 2006 letter shows it did not identify a claim for service connection for PTSD.  In fact, it did not make even the slightest mention of PTSD.  There is absolutely nothing in the September 2006 letter that could reasonably be construed as a claim for service connection for PTSD.  At best, it must be inferred that the attorney was seeking information as to the outstanding bladder, hearing loss and tinnitus claims.  

The notice of disagreement and the substantive appeal fail to identify any communication requesting service connection for PTSD or TDIU prior to the April 2007 letter.  Other than the April 2007 PTSD claim letter itself, discussed above, neither the Veteran nor his attorney has identified any other communication claimed to be an earlier claim.  The Board has carefully reviewed the file and finds nothing that could reasonably be construed as a claim for service connection for PTSD or TDIU prior to April 19, 2007.  Consequently, there is no basis for an earlier effective date for service connection for PTSD or TDIU.  


ORDER

Service connection for a hearing loss disability is denied.  

An effective date earlier than April 19, 2007, for service connection for posttraumatic stress disorder with a 70 percent rating is denied.  

An effective date earlier than April 19, 2007, for a total disability rating based on individual unemployability is denied.  


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


